Citation Nr: 0609456	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  99-03 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Veteran represented by:	Fennie Loretta Fiddler, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes to the Board of Veterans Appeals (Board) 
from a September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In March 2000, the veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO.  In December 
2000, the Board remanded the matter for additional 
evidentiary development.  In a September 2004 decision, the 
Board denied service connection for a gastrointestinal 
disorder.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in July 2005, the 
veteran's attorney and a representative of VA's General 
Counsel filed a joint motion for remand.  In a July 2005 
order, the Court granted the motion, vacated the Board's 
September 2004 decision, and remanded the matter to the Board 
for further development and readjudication.


REMAND

As noted, this case has been subject to a remand from the 
Court.  The July 2005 joint motion which precipitated the 
Court's order indicated that a remand was required for the 
purposes of obtaining a medical examination which 
substantially complies with the Board's December 2000 remand 
order.  

Specifically, the parties indicated that the February 2004 VA 
medical examination which was conducted pursuant to the 
Board's December 2000 remand failed to (1) determine the 
extent of the veteran's diagnosed gastrointestinal disorder, 
(2) provide an opinion as to whether there was a relationship 
between the veteran's current gastrointestinal disorder and 
each of four specifically listed findings in service, i.e. an 
in-service pelvic abscess, appendicitis, appendectomy, or an 
appendectomy scar; and (3) failed to provide a complete 
rationale for all opinions and conclusions expressed.  

As a result, the parties indicated that "remand is required 
for the Board to ensure compliance with its December 2000 
remand order, to include the portion of the remand that 
states the examination should be conducted "by a specialist, 
if available."  

In addition to the reasons for remand discussed above, the 
Board notes that the Court has recently held that the notice 
requirements set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. March 3, 2006).  

Although the veteran has been provided with notice of what 
type of information and evidence was needed to substantiate 
his claim of service connection, he has not yet been notified 
of the type of evidence necessary to establish a disability 
rating or effective date.  Thus, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Finally, the veteran has submitted additional VA clinical 
records which are pertinent to his claim.  This evidence has 
not yet been considered by the RO and the veteran has not 
waived initial RO consideration of this evidence.  
Accordingly, a remand is necessary.  38 C.F.R. § 20.1304 
(2005).




Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided with 
appropriate notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
includes an explanation as to the 
information or evidence needed to 
establish a disability  rating and 
effective date for the claim of service 
connection for a gastrointestinal 
disorder, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be afforded a VA 
medical examination by an appropriate 
specialist, if available, to determine 
the nature and extent of any current 
gastrointestinal disorder.  The claims 
file should be made available to the 
examiner prior to the examination.  If a 
specialist is not available, such a 
notation should be made in the claims 
folder.  

The examiner should be asked to provide 
an opinion as to the following:  (1) the 
nature and extent of the veteran's 
current gastrointestinal disorder; and 
(2) whether it is at least as likely as 
not that any current gastrointestinal 
disorder is causally related to the 
veteran's in-service pelvic abscess, his 
in-service appendicitis, his in-service 
appendectomy, or his service-connected 
appendectomy scar.  The physician should 
include a complete rationale for all 
opinions and conclusions expressed.

3.  After the development requested above 
has been completed, the RO should again 
review the record in its entirety.  If 
the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


